Title: To George Washington from Gulian Verplanck, 3 August 1789
From: Verplanck, Gulian
To: Washington, George



Sir
Great Dock Street No. 30 [New York] Augt 3. 1789

I have the Honor to enclose You a Resolution of the Legislature of the State of Newyork, together with a Copy of their respectful Address.
This communication would have been made sooner, but for the Indisposition of the President of the Senate, Who is prevented coming to Town to attend to this Business, which makes

it my duty, as Speaker of the Assembly, to request You will be pleased to inform Me, what time will be most agreeable to You, to receive the original Address. I have the Honor to be with the greatest Veneration, Esteem, and Respect—Your most Obedient Hume Sert

Gulian Verplanck

